DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,  6-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Hinoki et al. (US 2010/0248026) .
Regarding Claim 1, Sugita et al. teaches a positive electrode (Fig. 2, #11) for a secondary battery comprising a positive electrode current collector (Fig. 2, #30), an intermediate layer (i.e. protective layer) (Fig. 2, #32) formed on the positive electrode current collector and containing a conductive material and a highly heat conductive material (Para. [0026], [0027]), and a positive electrode mixture layer (Fig. 2, #31) formed on the intermediate layer and including a positive electrode active material composed of a lithium-containing transition metal oxide (Para. [0023]).
Sugita et al. does not teach the intermediate layer (i.e. protective layer) comprising a silicone resin.
However, Hinoki et al. teaches a positive electrode for a secondary battery comprising a positive electrode protecting layer containing a silicone resin wherein the silicon resin is represented by at least one of RSiO1.5 and R2SiO (i.e. x = 1 or 2, 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate layer (the highly heat conductive material) of Sugita et al. to incorporate the teaching of the silicon resin of Hinoki et al., as the silicon resin has a melting point of 300 degrees Celsius or more, for preventing short circuit and suppressing generation of gas due to thermal decomposition (Para. [0193]) and provides improved heat resistance (Para. [0050]). There is a reasonable expectation of success as the intermediate layer of Sugita et al. prevents heat generation in the event of short-circuiting (see Sugita et al. Para. [0026]) in addition to both Sugita et al. and Hinoki et al. having lithium-containing transition metal oxide as the positive electrode active material (Sugita et al. – Para. [0023] & Hinoki et al. -- Para. [0085]) and aluminum foil as the current collector (Sugita et al. – Para. [0022] & Hinoki et al. – Para. [0186]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a silicon resin as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e. selecting a silicon resin to diffuse heat, or suppress increase in temperature as a silicon resin increases heat resistance, see Hinoki et al. Para. [0050]) as a matter of obvious design choice. See ln re Leshin, 125 USPQ 416.
Regarding Claim 2, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
1.5 and R2SiO, wherein R represents an alkyl group having 1 to 6 carbon atoms or a phenyl group (i.e. a methyl group, an ethyl group, a propyl group a butyl group, a hexyl group) (Para. [0049]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Hinoki et al. cited herein.
Regarding Claim 3, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hinoki et al. teaches the silicon resin is represented by at least one of RSiO1.5 and R2SiO (i.e. the organopolysiloxane represented by the composition formula 1 including a silicon atom) wherein R is a phenyl group (Para. [0049]) (i.e. having a phenyl group as a substituent). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Hinoki et al. cited herein.
Regarding Claim 6, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sugita et al. further teaches the intermediate layer (i.e. protective layer) has a thickness from 1 micrometer to 5 micrometers (within the range of the instant claim).
Regarding Claim 7, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sugita et al. teaches the conductive material content in the intermediate layers (i.e. protective layer) is 1 to 20% by weight (overlapping with the claimed conductive agent content range) (Para. [0034]) and the highly heat conductive material content (such as prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Sugita et al. does not teach a content of a silicone resin.
However, Hinoki et al. further teaches the protecting layer of the positive electrode contains a silicone resin (Para. [0192]) comprising 92.0 parts by mass of a silicone resin (Para. [0316]).
The combination of 92.0 parts by mass of the silicone resin as taught by Hinoki et al., with the protective layer of Sugita et al. would yield the predictable result of providing a material in a protective layer which diffuse heats, or suppress increase in temperature as a silicon resin increases heat resistance (Para. [0050]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine 92.0 parts by mass of the silicone resin as taught by Hinoki et al., with the protective layer of Sugita et al., as the combination would yield the predictable result of providing a material in a protective layer which diffuse heats, or suppress increase in temperature as a silicon resin increases heat resistance (Para. [0050]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). There is a reasonable expectation of success as the intermediate layer of Sugita et al. prevents heat generation in the event of short-circuiting (see Sugita et al. Para. [0026]) in addition 
Regarding Claim 8, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sugita et al. as modified by Hinoki et al. does not teach the protective later includes inorganic compound particles.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita et al. as modified by Hinoki et al. to incorporate the teaching of inorganic particles, as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]).
Regarding Claim 9, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 8 as explained above.

Sugita et al. does not teach a content of a silicone resin or inorganic compound particles.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita et al. as modified by Hinoki et al. to incorporate the teaching of the ratio of organic particles to inorganic particles , as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]). The combination of the ratio of organic particles to inorganic particles, for example 1:1, would result in equal parts of the organic silicone resin (see section “7.” above for details regarding the silicone resin, not reiterated herein for brevity’s sake) and the inorganic particle. As Sugita teaches the conductive material (i.e. conductive agent) is 1 to 20% by weight, the silicone resin and the inorganic compound particles in Sugita et al. as modified by Hinoki et al. would each have a 
Regarding Claim 10, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the positive electrode in claim 1 as explained above
 	Sugita et al. further teaches a secondary battery, a negative electrode and an electrolyte (Para. [0006]).
Regarding Claim 11, Sugita et al. teaches a positive electrode (Fig. 2, #11) for a secondary battery comprising a positive electrode current collector (Fig. 2, #30), an intermediate layer (i.e. protective layer) (Fig. 2, #32) formed on the positive electrode current collector and containing a conductive material and a highly heat conductive material (Para. [0026], [0027]), and a positive electrode mixture layer (Fig. 2, #31) formed on the intermediate layer and including a positive electrode active material composed of a lithium-containing transition metal oxide (Para. [0023]) wherein the intermediate layer (i.e. protective layer) has a thickness from 1 micrometer to 5 micrometers (within the range of the instant claim).
Sugita et al. does not teach the intermediate layer (i.e. protective layer) comprising a silicone resin.
However, Hinoki et al. teaches a positive electrode for a secondary battery comprising a positive electrode protecting layer containing a silicone resin wherein the silicon resin is represented by at least one of RSiO1.5 and R2SiO (i.e. x = 1 or 2, satisfying “x” of “composition formula (1)” of the instant claim) wherein R represents an alkyl group having 1 to 6 carbon atoms or a phenyl group (i.e. a monovalent hydrocarbon group) (Para. [0049], [0192]).
ln re Leshin, 125 USPQ 416.
Regarding Claim 13, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 11 as explained above.
Sugita et al. teaches the conductive material content in the intermediate layers (i.e. protective layer) is 3 to 10% by weight (overlapping with the claimed conductive agent content range) (Para. [0034]) and the highly heat conductive material content is 
Sugita et al. does not teach a content of a silicone resin.
However, Hinoki et al. further teaches the protecting layer of the positive electrode contains a silicone resin (Para. [0192]) comprising 92.0 parts by mass of a silicone resin (Para. [0316]).
The combination of 92.0 parts by mass of the silicone resin as taught by Hinoki et al., with the protective layer of Sugita et al. would yield the predictable result of providing a material in a protective layer which diffuse heats, or suppress increase in temperature as a silicon resin increases heat resistance (Para. [0050]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine 92.0 parts by mass of the silicone resin as taught by Hinoki et al., with the protective layer of Sugita et al., as the combination would yield the predictable result of providing a material in a protective layer which diffuse heats, or suppress increase in temperature as a silicon resin increases heat resistance (Para. [0050]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). There is a reasonable expectation of success as the intermediate layer of Sugita et al. prevents heat generation in the event of short-circuiting (see Sugita et al. Para. [0026]) in addition to both Sugita et al. and Hinoki et al. having lithium-containing transition metal oxide as the positive electrode active material (Sugita et al. – Para. [0023] & Hinoki et al. -- Para. 
Regarding Claim 14, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 11 as explained above.
Sugita et al. as modified by Hinoki et al. does not teach the protective later includes inorganic compound particles.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita et al. as modified by Hinoki et al. to incorporate the teaching of inorganic particles, as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]).
Regarding Claim 15, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 14 as explained above.
Sugita et al. teaches the conductive material content in the intermediate layers (i.e. protective layer) is 1 to 20% by weight (overlapping with the claimed conductive agent content range) (Para. [0034]).

However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita et al. as modified by Hinoki et al. to incorporate the teaching of the ratio of organic particles to inorganic particles , as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]). The combination of the ratio of organic particles to inorganic particles, for example 1:1, would result in equal parts of the organic silicone resin (see section “15.” above for details regarding the silicone resin, not reiterated herein for brevity’s sake) and the inorganic particle. As Sugita teaches the conductive material (i.e. conductive agent) is 1 to 20% by weight, the silicone resin and the inorganic compound particles in Sugita et al. as modified by Hinoki et al. would each have a content range of 40% by weight to about 49.5% by weight, overlapping with the claimed ranges for both the silicone resin and the inorganic compound particles. 

Regarding Claim 16, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the positive electrode in claim 11 as explained above
 	Sugita et al. further teaches a secondary battery, a negative electrode and an electrolyte (Para. [0006]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Hinoki et al. (US 2010/0248026) as applied to claim 3 above, and further in view of Ikenuma et al. (US 2016/0111700).
Regarding Claim 4, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 3 as explained above.
Hinoki et al. further teaches the silicon resin comprises phenyl groups bonded to silicon atoms and alkyl groups having 1 to 6 carbon atoms (i.e. monovalent hydrocarbon groups) bonded to silicon atoms (Para. [0192]).
Sugita et al. and Hinoki et al. do not explicitly teach a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms.
However, Ikenuma et al. teaches a lithium-ion secondary battery (Para. [0122], lines 8-11) wherein a film comprising a silicone resin (Para. [0071], [0076]) wherein the silicone includes hydrophobic functional groups such as a phenyl group, as the inclusion of phenyl groups increases the adhesion to the active material due to hydrophobic interaction (Para. [0077], lines 9-12). Thus, the teaching of a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms is recognized as a result effective variable (i.e. a variable that 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Hinoki et al. (US 2010/0248026) as applied to claims 1 and 11 above, and further in view of Wang et al. (US 2010/0291442).
Regarding Claims 5 and 12, Sugita et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claims 1 and 11 as explained above.
Hinoki et al. further teaches the silicone resin is preferably a polymethylsilesquioxane (Para. [0054]) (i.e. comprises a hydrolyzable functional group bonded to a silicon atom in a molecule) 
Sugita et al. as modified by Hinoki et al. does not teach a silicone resin containing a hydroxyl group.
However, Wang et al. teaches an electrochemical cell (lithium battery) comprising a primer layer (i.e. protective layer) positioned between the active cathode (i.e. positive electrode) species and the cathode current collector (Para. [0011]), wherein the primer layer comprises polymethylphenylsiloxane (i.e. an 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita et al. as modified by Hinoki et al. to incorporate the teaching of hydroxyl groups bonded to a silicon atom as taught by Wang et al., as hydroxyl groups may provide good adhesion to a conductive support such as aluminum foil (Para. [0049], lines 5-8). There is a reasonable expectation of success as the conductive support of Sugita et al. is an aluminum foil (Sugita et al. – Para. [0022]). Regarding the content of the hydroxyl groups and the hydrolyzable function groups, Wang et al. further teaches the hydroxyl-containing polymer may have varying levels of hydrolysis (thereby including varying amounts of hydroxyl groups), and a greater degree of hydrolysis may allow better adhesion of the hydroxyl-containing material to a conductive support, and in some cases may cause the polymer to be less soluble in the electrolyte. Thus, a content of the hydroxyl groups and the hydrolyzable functional groups is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the content of the hydroxyl groups and the hydrolyzable groups is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729